UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WES'I`ERN DIVISION
TONYA HONERLAW, Case No. l:lS-cv-884
Plaintiff, Litkovitz, MJ
vs.
TENDER HEARTS A'l` I-IOME ORDER
SENIOR CARE, INC., et al.,
Defendants.

This matter is before the Court upon the parties’ second Joint Motion for Court Approval of
Settlement (Doc. 14) and the telephonic hearing on the motion held on April l9, 2019. The second
Joint Motion asks the Court to approve as fair and reasonable the proposed settlement of this case as
memorialized in the parties’ Settlement Agreement (the “Settlement Agreement”),

The Court finds that the proposed settlement is fair, reasonable, and eliminates the cost and
uncertainty of further litigation of` Plaintif`f’s claims, including Plaintist unpaid overtime claim.

The settlement satisfies the standard for approval of settlements under §16(b) of the Fair Labor
Standards Act, 29 U.S.C` § 216(b), and resolves the potential for a bona fide dispute under the FLSA
and/or applicable Ohio laW.

Accordingly, having reviewed the Settlement Agreement and the pleadings and papers on file
in this case, and for good cause established therein, the Court enters this Order approving the
settlement of` this matter, including the settlement payments, as such terms are set forth in the parties’
Settlement Agreement.

The Court expressly and explicitly retains jurisdiction to enforce the settlement agreement of

the parties

IT IS SO ORDERED.

Dare; fg'¢?éz %¢m/M

Karen L. Litkovitz
United States Magistrate Judge

